Citation Nr: 1738231	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain with degenerative changes and central disc protrusion at L5-S1, prior to October 30, 2013, and in excess of 40 percent thereafter, exclusive of a temporary 100 percent rating assigned from May 23, 2012 through August 31, 2012 for a period of post-surgical convalescence.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to December 1994 and from May 1996 to August 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2015 rating decision, an increased rating of 40 percent was assigned to the Veteran's lumbosacral spine disability, effective October 30, 2013.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  A temporary total evaluation was assigned in a March 2013 rating decision, effective from May 23, 2012 through August 31, 2012 and is not on appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that a remand is required.  Subsequent to the last adjudication of the appeal by the RO in January 2015, another VA examination of the Veteran's back was performed in June 2016.  Morevoer, several years of VA treatment notes were added to the claims file.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, amended 38 U.S.C.A. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  However, not only was the substantive appeal in this case filed in June 2012, but that provision only applies to evidence submitted by the Veteran.  Thus, the Veteran is not presumed to have waived RO consideration of the June 2016 VA examination report or the VA treatment notes.

In addition, although the most recent examination of the Veteran's spine was conducted in June 2016, the Board determines it is inadequate.  Specifically, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The spine examination reports of record do not meet these requirements.  In light of this fact, an additional VA examination of the Veteran's spine disability must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be afforded the appropriate examinations to determine the current degree of severity of his spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing. In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible. See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.   Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




